Citation Nr: 1218540	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  10-10 841	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his former spouse


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1962 to February 1966.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In February 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing, the Veteran sought, and was granted, a 60 day abeyance period for the submission of additional evidence.  That period has lapsed; no additional evidence was received.         

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to these claims.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159.   

The Veteran alleges that he has back and psychiatric disabilities stemming from an injury aboard the USS Picket in 1965 when he hit his head on the ceiling and fell on his back.  He testified that he was referred to a military doctor for follow-up (and for X-rays) once the ship returned to port in San Francisco, and also saw a psychiatrist.  In a July 1972 claim for benefits he indicated that he had a head injury aboard the Pickett in 1963, and was treated at Treasure Island Naval Hospital for headaches that same year.  He has also reported that he was seen by a psychiatrist at Treasure Island (Capt. K. Jones, MC, USN).  

The Veteran's service treatment records (STRs) show that in January 1964 he was seen for a complaint of headaches following a head injury (struck by hatch) and that in February 1964 he was seen at the Treasure Island dispensary psychiatric clinic after striking his head twice in a few days three months prior.  Referral to the U.S. Naval Hospital Neurology Clinic was recommended, and the Veteran was seen approximately one week later for neurological evaluation and "skull" X-ray.  The STRs also show that the Veteran was seen for back complaints at Treasure Island in February 1965 and that he was seen for psychiatric consultation by Capt. K. Jones in January 1966 (a personality disorder was diagnosed and discharge was recommended).  Hence, based on the Veteran's descriptions of events it appears that all of the treatment for the head injury (and subsequent related complaints) is of record and documented in the STRs.  While the Veteran has reported various alternate dates for these events, he has not identified any treatment in service that does not correspond to the sequence of events noted in the STRs and further development is unnecessary.  

The Veteran reported that in 1972 he went to a medical facility in Albuquerque and that while he did not see a doctor he believes an X-ray was performed.  [The Board notes that the Veteran had a VA examination in November 1972 in Lubbock, Texas].  He also advised that his current VA medical provider informed him that he had arthritis of his spinal cord and that X-rays were taken (in approximately 2009 or 2010).  He related (and his former spouse testified to the effect) that he takes analgesic medications for back pain.  When asked if he had a current diagnosis of a psychiatric disability the Veteran responded: "I really don't."  He noted that he saw a VA social worker in Beaumont in May 2007, but did not see a doctor in the mental health clinic.  None of these identified post-service treatment records have been sought and development to secure them is necessary.

As the Veteran's STRs show that he had back complaints in service and he has offered competent lay testimony of current back pain (pain is a symptom that is readily capable of lay observation), the evidence of record suggests that the Veteran may have a current back disability that is related to his service.  The "low threshold" standard as to when an examination to secure a nexus opinion is required is met, and development for such an examination is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is advised that a governing regulation provides that when evidence requested in connection with a claim for VA benefits (to include identifying information and releases regarding medical treatment) is not furnished within a year after the date of request the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

The case is REMANDED for the following action:

1.  The RO should ask the Veteran to submit a chronological listing identifying all providers (VA or private) of any evaluation and/or treatment he received for his back and for psychiatric disability since his discharge from service, and to submit the releases necessary for VA to secure records of any private treatment/evaluations.  Of particular interest is treatment at: (1) all VA medical facilities (to include the May 2007 social work consultation at Beaumont VA); (2) Coronado Chiropractic Center; (3) any other private treatment or evaluation the Veteran has received.

Regardless of the Veteran's response the RO should conduct a comprehensive search for VA outpatient treatment records. 

2. The RO should arrange for any further development suggested by the results of that requested above (e.g., if the records received indicate that there are further outstanding treatment records, those leads should be pursued to their logical conclusions).  

3. The RO should then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of any current back disability.  The examiner must review the Veteran's claims file in conjunction with the examination.  Following examination of the Veteran, and review of his pertinent medical history the examiner should provide an opinion that responds to the following: 

a. Please identify (by medical diagnosis) each back disability (ies) found.

b. As to each diagnosed back disability entity, please indicate whether it is at least as likely as not (a 50% or greater probability) that such is related to the Veteran's active service (to include back complaints noted therein)?

The examiner is asked to explain the rationale for all opinions, with citation to supporting clinical data and/or medical texts or treatises as deemed appropriate. 

4. If the development sought in #1 above produces evidence sufficient to reopen the  claim of service connection for a psychiatric disability (i.e. shows/suggest a diagnosis of an acquired psychiatric disability), arrange for a VA examination to secure a nexus opinion to determine whether such disability is related to his service (to include as due to the documented instances of head trauma therein).  In such case the Veteran's claims file must be reviewed by the examiner, and the examiner must explain the rationale for all opinions.

5. The RO should then re-adjudicate the claims.  If either remains denied (or is dismissed under 38 C.F.R. § 3.158(a)), the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

